SUBSCRIPTION AGREEMENT

 
FOR THE

 
PURCHASE OF SHARES OF COMMON STOCK OF
 
XFONE, INC.
 
November 1, 2007
 

--------------------------------------------------------------------------------


 
XFONE, INC.


SUBSCRIPTION AGREEMENT FOR THE PURCHASE OF SHARES OF COMMON STOCK


XFONE, INC., a Nevada corporation (the “Company”) is offering (this “Offering”)
for sale to the  investors  identified  on Exhibit A hereto (each an " Investor"
and together, the " Investors") up to an aggregate of  1,000,000 shares of its
common stock, par value $0.001 per share (the “Common Stock”) at $3.00 per
share. This Offering is made by the Company [, acting without a placement
agent,] pursuant to the Registration Statement File No.: 333-143618 declared
effective by the U.S. Securities and Exchange Commission (the “Commission”) on
August 6, 2007 (the “Registration Statement”) and this subscription agreement
(this “Agreement”).
 
WHEREAS, the Company filed the Registration Statement to sell up to 2,000,000
shares of Common Stock on a best efforts basis and the Registration Statement
was declared effective  by the Commission; and
 
WHEREAS, the Company is offering for sale to the Investors an aggregate of
1,000,000 shares of its Common Stock on the terms agreed to herein.
 
NOW, THEREFORE, IT IS HEREBY AGREED:
 
 
Purchase of Shares
 
(a)  The undersigned investors agree to purchase at the Closing (as defined
herein) and the Company agrees to sell and issue at the Closing up to 1,000,000
Shares of Common Stock, at a price of $3.00 per share (the “Shares”), for a
total subscription amount of up to $3,000,000 (the “Subscription Amount”).
 
(b)  The Investors and the Company agree that the Subscription Amount shall be
paid by or on behalf of the Investors by wire transfer to the following account
(the “Escrow Account”) wherein the Subscription Amount will be held until the
approval by the American Stock Exchange (“AMEX”) and the Tel Aviv Stock Exchange
(“TASE”) is obtained and until the Company’s transfer agent has confirmed that
the shares are available for issuance to the Investors via the DWAC system, at
which time the Subscription Amount will be released to the Company (the
“Closing”).
 
Name of Escrow Account: Advocate Alon Reisser in trust for Xfone, Inc.
Bank: xxxxxxxxxxxxxxxxx;
Branch: xxxxxxxxxxxxxxxx;
Account Number: xxxxxxxx.
 

--------------------------------------------------------------------------------


 
Subscription Procedures
 
(a)  To subscribe, each Investor must:
 
(i)  
complete and sign this Agreement;

 
(ii)  
complete and sign the accompanying Confidential Prospective Purchaser
Questionnaire (this Agreement and the Registration Statement are collectively
referred to herein as the “Offering Documents”);

 
(iii)  
return the completed and signed Offering Documents on behalf of the Investor to
the following address:

 
Xfone, Inc.
 
c/o Xfone 018 Ltd., 1 Haodem Street,
 
Petach Tikva, israel
 
Attn:  Alon Reisser, Adv.
 
Prospective Investors should retain their own professional advisors to review
and evaluate the economic, tax, and other consequences of an investment in the
Company.
 
THE COMMISSION HAS NOT PASSED UPON THE ACCURACY OR ADEQUACY OF THE OFFERING
DOCUMENTS. NO STATE SECURITIES LAW ADMINISTRATOR HAS PASSED ON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR THE ADEQUACY OF THE OFFERING
DOCUMENTS. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
IT IS INTENDED THAT THE SECURITIES OFFERED HEREBY WILL BE MADE AVAILABLE TO
ACCREDITED INVESTORS, AS DEFINED IN REGULATION D AND RULE 501 PROMULGATED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).
 
THE SECURITIES OFFERED HEREBY SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN
AFFORD TO SUSTAIN A LOSS OF THEIR ENTIRE INVESTMENT. INVESTORS WILL BE REQUIRED
TO REPRESENT THAT THEY ARE FAMILIAR WITH AND UNDERSTAND THE TERMS OF THIS
OFFERING.
 
THE INVESTOR, BY ACCEPTING DELIVERY OF THE OFFERING DOCUMENTS, AGREES TO RETURN
THE OFFERING DOCUMENTS AND ALL ACCOMPANYING OR RELATED DOCUMENTS TO THE COMPANY
UPON REQUEST IF THE INVESTOR DOES NOT AGREE TO PURCHASE ANY OF THE SECURITIES
OFFERED HEREBY.
 
NASAA UNIFORM LEGEND
 
IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 

--------------------------------------------------------------------------------


 
XFONE, INC.


SUBSCRIPTION AGREEMENT FOR THE PURCHASE OF
 
SHARES OF COMMON STOCK
 


1.  Unless terminated earlier by the Company, in its sole discretion, this
Offering is scheduled to terminate on or about November 4, 2007, 5:00 p.m., New
York time (the “Offering Period”).  The issuances of the Shares is subject to
the approval of the Tel Aviv Stock Exchange and the American Stock Exchange
where the Company’s common stock is listed.
 
2.  For additional information regarding the Company, the Investors are
encouraged to review the Company’s Annual Report on Form 10-KSB for the period
ending December 31, 2006, filed with the Commission on March 30, 2007, together
with an amendment thereto on Form 10-KSB/A filed with the Commission on July 30,
2007, and the Company’s Quarterly Report on Form 10-QSB for the period ending
June 30, 2007, filed with the Commission on August 14, 2007, along with the
Company’s periodic reports and other information incorporated by reference
therein and the Registration Statement (collectively referred to herein as the
“Exchange Filings”) .
 
3.  The Company hereby makes the following representations, warranties and
covenants to the Investors:
 
a.  The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder.
 
b.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereunder have been duly
authorized by all necessary corporate action on the part of the Company.
 
c.  This Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as may be limited by any bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ and contracting parties’ rights generally or by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
4.  Each Investor hereby makes the following representations, warranties and
covenants to the Company:
 
a.  Each Investor has carefully read the Offering Documents and the Exchange
Filings, all of which the Investor acknowledges have been provided to it or have
been available to it.  Each Investor has been given the opportunity to ask
questions of, and receive answers from the Company concerning the terms and
conditions of this Offering and the Offering Documents and to obtain such
additional written information, to the extent the Company possesses such
information or can acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the same as the Investor desires in order to evaluate
this investment.  Each Investor further acknowledges that the Investor fully
understands the Offering Documents, and the Investor has had the opportunity to
discuss any questions regarding any of the Offering Documents with the
Investor’s counsel or other advisor.  Notwithstanding the foregoing, the only
information upon which the Investor has relied is that set forth in the Offering
Documents and the Exchange Filings, and the Investor’s own independent
investigation.  Each Investor acknowledges that the Investor has received no
representations or warranties from the Company or its employees, directors,
officers, or agents in making this investment decision other than as set forth
in the Offering Documents and the Exchange Filings.
 

--------------------------------------------------------------------------------


 
b.  Each Investor is aware that the purchase of the Shares is a speculative
investment involving a high degree of risk and that there is no guarantee that
the Investor will realize any gain from this investment, and that the Investor
could lose the total amount of the Investor's investment.
 
c.  Each Investor understands that no federal or state agency has made any
finding or determination regarding the fairness of this Offering, or any
recommendation or endorsement of this Offering.
 
d.  The Investors are purchasing the Shares for their own account, with the
intention of holding the Shares, with no present intention of dividing or
allowing others to participate in this investment or of reselling or otherwise
participating, directly or indirectly, in a distribution of the Shares.
 
e.  Each Investor represents that the Investor, if an individual, has adequate
means of providing for his or her current needs and personal and family
contingencies and has no need for liquidity in this investment in the
Shares.  The Investor has no reason to anticipate any material change in his or
her personal financial condition for the foreseeable future.
 
f.  Each Investor is financially able to bear the economic risk of this
investment, including the ability to hold the Shares indefinitely or to afford a
complete loss of the Investor’s investment.
 
g.  Each Investor represents that each Investor's overall commitment to this
investment is not disproportionate to the Investor's net worth, and the
Investor's investment in the Shares will not cause such overall commitment to
become excessive.   The Investor will not pledge, transfer, or assign this
Agreement.
 
h.  Each Investor represents that the funds provided for this investment are
either separate property of the Investor, community property over which the
Investor has the right of control, or are otherwise funds as to which the
Investor has the sole right of management.
 
i.  FOR PARTNERSHIPS, CORPORATIONS, TRUSTS, OR OTHER ENTITIES ONLY:  If the
Investor is a partnership, corporation, trust, or other entity, (i),  the
Investor represents and warrants that it was not organized or reorganized for
the specific purpose of acquiring the Shares, (ii) the Investor has the full
power and authority to execute this Agreement on behalf of such entity and to
make the representations and warranties made herein on its behalf, and (iii)
this investment in the Company has been affirmatively authorized, if required,
by the governing board of such entity and is not prohibited by the governing
documents of the entity.
 
j.  The address shown under the Investor's signature at the end of this
Agreement is the Investor's principal residence if he or she is an individual,
or its principal business address if a corporation or other entity.
 
k.  Each Investor has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares.
 
l.  Each Investor expressly acknowledges and agrees that the Company is relying
upon the Investor's representations contained in the Offering Documents.
 
m.  Each Investor acknowledges that the Investor understands the meaning and
legal consequences of the representations and warranties which are contained in
the Offering Documents and hereby agrees to indemnify, save and hold harmless
the Company and its officers, directors and counsel, from and against any and
all claims or actions arising out of a breach of any representation, warranty or
acknowledgment of the Investor contained in any of the Offering Documents.  Such
indemnification shall be deemed to include not only the specific liabilities or
obligations with respect to which such indemnity is provided, but also all
reasonable costs, expenses, counsel fees and expenses of settlement relating
thereto, whether or not any such liability or obligation shall have been reduced
to judgment.  In addition, the Investor's representations, warranties, and
indemnification contained herein shall survive the Investor's sale of the Shares
hereunder.  Each Investor specifically acknowledges that he has reviewed the
Offering Documents, as well as the financial statements included in the Exchange
Filings.
 

--------------------------------------------------------------------------------


 
5.  Except as otherwise specifically provided for hereunder, no party shall be
deemed to have waived any of his, her, or its rights hereunder or under any
other agreement, instrument, or papers signed by any of them with respect to the
subject matter hereof unless such waiver is in writing and signed by the party
waiving said right.  Except as otherwise specifically provided for hereunder, no
delay or omission by any party in exercising any right with respect to the
subject matter hereof shall operate as a waiver of such right or of any such
other right.  A waiver on any one occasion with respect to the subject matter
hereof shall not be construed as a bar to, or waiver of, any right or remedy on
any future occasion.  All rights and remedies with respect to the subject matter
hereof, whether evidenced hereby or by any other agreement, instrument, or
paper, will be cumulative, and may be exercised separately or concurrently.
 
6.  The parties have not made any representations or warranties with respect to
the subject matter hereof not set forth herein, and this Agreement, together
with any instruments executed simultaneously herewith, constitutes the entire
agreement between them with respect to the subject matter hereof.  All
understandings and agreements heretofore existing between the parties with
respect to the subject matter hereof are merged in this Agreement and any such
instrument, which alone fully and completely express their agreement.
 
7.  This Agreement may not be changed, modified, extended, terminated, or
discharged orally, but only by an agreement in writing, which is signed by the
Company and the Investor.
 
8.  The parties agree to execute any and all such other and further instruments
and documents, and to take any and all such further actions reasonably required
to effectuate this Agreement and the intent and purposes hereof.
 
9.  If any provision or any portion of any provision of this Agreement or the
application of any such provision or any portion thereof to any person or
circumstance, shall be held invalid or unenforceable, the remaining portion of
such provision and the remaining portion of such provision as is held invalid or
unenforceable to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby.
 
10.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York and the Investor hereby consents to the
jurisdiction of the courts of the State of New York and/or the United States
District Court for the Southern District of New York.
 
[Remainder of page intentionally left blank.]
 

--------------------------------------------------------------------------------




 
ALL SUBSCRIBERS MUST COMPLETE A COPY OF THIS PAGE
 
__________________________
(Print Name of Subscriber)
 
IN WITNESS WHEREOF, the Investor has executed this Agreement on this 1 day of
November, 2007.
 


 
Number of Shares:
Purchase Price Per Share: $3.00
Aggregate Common Stock Subscription Amount:



 
Please indicate the form of ownership that you desire your Shares to be
registered in.
 
1.
|__|
Individual
2.
|__|
Joint Tenants with Right of Survivorship
3.
|__|
Community Property
4.
|__|
Tenants in Common
5.
|__|
Corporation/Partnership
6.
|__|
IRA of________________
7.
|__|
Trust
   
Date Opened ___________
8.
|__|
As A Custodian For________________
   
Under the Uniform Transfer to Minors Act of the
   
State of ___________
9.
|__|
Married with Separate
 
     
Property
10.
|__|
Keogh Plan ____________




--------------------------------------------------------------------------------


 
EXECUTION BY SUBSCRIBER WHO IS A NATURAL PERSON
 



   Exact Name in Which Title is to be Held     (Signature)     Name (Please
Print)    Title of Person Executing Agreement    Address:  Number and Street   
City, State, Zip Code    Social Security Number

 


 
Accepted this 4 day of November, 2007, on behalf of XFONE, INC.
 
By: _____________________________
Name:
Title:
 

--------------------------------------------------------------------------------




 
EXECUTION BY SUBSCRIBER WHICH IS A CORPORATION, PARTNER, TRUST, ETC.
 

  Exact Name in Which Title is to be Held    (Signature)    Name (Please Print)
    Title of Person Executing Agreement    Address:  Number and Street    City,
State, Zip Code    Tax Identification Number

 


Accepted this 4 day of November, 2007 on behalf of XFONE, INC.
 


 
By: ________________________
      Name:
      Title:
 

--------------------------------------------------------------------------------




 
CONFIDENTIAL PROSPECTIVE PURCHASER QUESTIONNAIRE
 
THIS QUESTIONNAIRE IS TO BE COMPLETED BY EACH PERSON WHO DESIRES TO PURCHASE
COMMON STOCK OF XFONE, INC. (THE” COMPANY”).  THIS MATERIAL DOES NOT CONSTITUTE
AN OFFER TO SELL NOR IS IT A SOLICITATION OF AN OFFER TO BUY ANY SECURITIES. THE
TERMS OF THE OFFERING WILL BE MADE SOLELY PURSUANT TO THE TERMS AND CONDITIONS
OF THE SECURITIES PURCHASE AGREEMENT PROVIDED HEREWITH WHICH CONTAINS MATERIAL
INFORMATION TO BE REVIEWED IN CONNECTION WITH ANY INVESTMENT DECISION.
 
ACCREDITED INVESTOR STATUS
 
Please check whether one or more of the following definitions of "Accredited
Investor," if any, applies to you.  If none of the following applies to you,
please leave a blank.  Please sign in the indicated space below and indicate the
amount of your investment and put you initials after the amount.
 
         (a)
A Bank as defined in Section 3(a)(2) of the Securities Act of 1933, as amended
(the "1933 Act"), or any savings and loan association or other institution as
defined in Section 3(a)(5)(A) of the 1933 Act whether acting in its individual
or fiduciary capacity; any broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934, as amended (the "Exchange Act"); an
insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in Section 2(a)(48) of that act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, or its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
Accredited Investors.

 
         (b)
A Private Business Development Company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

 
        (c)
An organization described in Section 501(c)(3) of the Internal Revenue Code or
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.

 
        (d)
A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of purchase exceeds $1,000,000.

 
        (e)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.

 
        (f)
Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the common stock, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D.

 
        (g)
Any entity in which all of the equity owners are Accredited Investors.

 
 
 

   
$           
 
Investor’s Signature
 
Amount of Investment
Initials
            (Please insert name in which Securities will be
held; if held by a corporation, please sign below)
 
 
 
          
Corporate Purchaser
 
    
 
        By:              Name/Title      